 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamsters. In making this determination we are assigning thedisputed work to employees who are represented by the Teamsters,but not to the Teamsters or its members.In view of the foregoing, we find that Respondent was entitled todemand the work in dispute, since such work should properly beassigned to employees who are represented by the Teamsters.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Relations Act,as amended, and upon the basis of the foregoing findings and theentire record in this case, the National Labor Relations Board herebymakes the following Determination of Dispute.Stockmen engaged as teamsters and currently represented by Local115, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America are entitled to the assignment ofthe work of removing merchandise from stationary rods and fixedtables in the second floor processing room of Employer's Lit Brothersdepartment store located at Philadelphia, Pennsylvania, and the plac-ing ofthe merchandise on movable rods and in movable containersprior to distribution to the sellingareasof the store.Pacific Coast Shipbuilders AssociationandInternational Broth-erhood of Electrical Workers,AFL-CIO,Petitioner..Case No.20-RC-6387.March 4,1966DECISION AND ORDER CLARIFYING CERTIFICATIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerJoseph R. Wirts.l The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case,2 the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, a labor organization, claims to represent certainemployees of the Employer.3.The Petitioner has requested an election in a unit consisting ofall electricians employed by the Pacific Coast Shipbuilders Associa-i International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths, Forgersand Helpers, AFL-CIO,was permitted to intervene on the basisof a contractual interest.2 The Employer,the Petitioner,and the Intervenor all filed briefs,which the Board hasconsidered.157 NLRB No. 40. PACIFIC COAST SHIPBUILDERS ASSOCIATION385tion'smember employers. For reasons hereinafter discussed, theEmployer and the Intervenor contend that the petition should bedismissed.The record shows that, pursuant to a consent election, the Petitionerwas certified in 1953 (Case No. 20-RC-2157) as bargaining repre-sentative for employees in a unit virtually identical with the onepresently being sought .8For some years prior to its certification, thePetitioner had been contractually recognized as the bargaining repre-sentative for the electricians employed by the employer signatoriesto the Association contract, otherwise known as the Pacific CoastMaster Agreement.During this period, the Petitioner, together witheight other craft unions, had bargained jointly under the auspices ofthe Metal Trades Department and Pacific Coast District Metal TradesCouncil with the Association and participating nonmember employ-ers.In 1953 the Petitioner informed all employer signatories to thePacific Coast Master Agreement that it would seek a separate Boardcertification for its unit, solely for the purpose of protecting its workjurisdiction.After its certification, the Petitioner continued to bar-gain, as before, jointly with other crafts.The last Master Agreement to which the Petitioner was a party wasnegotiated in 1962 and was to expire on June 30, 1965. On April 23,1965, Pacific Coast Metal Trades Council issued a notice of reopeningof the Master Agreement to all employer signatories and set June 2,1965, as the date of the first bargaining conference.On April 27,1965, the Petitioner sent a separate notice to these employers inform-ing them that the Metal Trades Council no longer had authority torepresent Petitioner and requested separate bargaining with the multi-employer group.By letter dated April 29, 1965, the Associationdeclined to recognize the Petitioner on a separate as opposed to amultiunion basis, and on the following day, Petitioner filed the instantpetition.The Petitioner did not participate in the 1965 negotiationof a new Master Agreement; on July 1, 1965, the Association filedan 8(b) (3) charge against the Petitioner.At all times material, thePetitioner has continued to insist upon separate recognition in theaforementioned unit and the Association has declined to grant suchrecognition.The Employer and the Intervenor do not question the Petitioner'sclaim to represent a majority of the employees in a legitimate craftunit.However, they do contend that, irrespective of any rights Peti-tioner might have had under its certification, the subsequent 12-year3 The unit sought in the instant petition,as amended at the hearing, differs from thecertified unit only to the extent that,whereas the latter included certain nonmember em-ployers who were signatory to the Association agreement,the former, which is coextensivewith the bargaining unit, is limited to member employers of the Association.The recordindicates that the nonmember employers referred to above are either no longer in businessor do not currently employ electricians. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDhistory-of' bargaining on a multiunion basis precludes Petitioner fromnow insisting"upon separate bargaining. In addition, the Employerand the Intervenor argue that the instant petition must be dismissedbecause the petitioned-for unit and the certified unit are the same, andn o issue has been 'raised as to Petitioner's majority status or thegeneralappropriateness of'such a unit.We agreethat the unit petitionedfor is coveredby Petitioner'scertification and that no question' concerning representation has beenraised.Accordingly, we conclude that the instant petition must bedismissed 4 ' However, this determination does notresolveall of theissues before us. 'At the hearing, the Petitioner requested, as an alter-'native position, that its-petition be treated as a motion to clarify oramend the existing certification.The Employer and the Intervenoropposed this request on the ground that a representation petition anda motion toclarify'a certification are by theirverynature inconsistent.'This argument' overlooks the fact that the Petitioner is not seekingto proceed simultaneously on both theories, but has requested that itsmotion be considered only -should the Board decide to dismiss thepetition.It should also be noted that thereis no'limitation upon theright of a party to request clarification'of an existing certificationand in fact the Board has in the past resolved the issues before it by-treating a representation petition as a request for clarification.5Accordingly, ,we conclude that theissuebefore us may properly be,determined in this proceeding.6In essence, we are asked to determine what effect the `bargaininghistory has had upon the prior certification.Although unquestion-ably the 1953 certification gave the Petitioner the right to insist uponseparate bargaining with the Employer, that right might have beenaffected by a history of bargaining on a different basis.In this case, however, the record clearly establishes that, althoughthe-unions had bargained jointly with the Employer for many years,neither the separate identity of the unit nor the Petitioner's repre-sentativestatus'in that' unit had beenlost. .The Petitioner and theother individual craft unions each signed the prior Master agreementsand these' agreements by their'terms'recognize the separate identityof the craft units.For example, in the most recent contract to whichPetitioner' vas a party, many of the provisions, including unionsecurity and referral, run in favor of the individual craft unions.4The Employer and the Intervenor also urge that the petition be dismissed(1) becauseitwas not properly filed, and(2) because the pending 8(b) (3) chargeoperates as a bar.In view of our,disposition of the petition,we deem it unnecessaryto pass on thesecontentions.-S Coca-Cola Bottling Companyor New York, 'Ind.,133 NLRB 7629Under the circumstances heie,, we attach no significanceto the fact that this issuemight also be resolvedin an unfair labor practice proceeding FURR'S, INC.387Further, it provides for the selection of leadmen and other supervisorycategories from the crafts they are to supervise; allows the businessrepresentatives of the various craft unions access to the employers'premises; and grants to the respective craft unions the right to appointtheir own shop stewards.In view of the foregoing, we conclude that the joint bargaining hereinvolved did not destroy the separate units, but was merely a matterof convenience for the parties, and that it did not affect Petitioner'sright to bargain according to its certification.? It is also clear fromthe record that Petitioner's request for separate bargaining was timelyand unequivocal.8Accordingly, we shall clarify Petitioner's certifica-tion by amending the unit description in the manner requested byPetitioner,9 and we find that Petitioner is entitled to demand bargain-ing in the certified unit as so amended.ORDERIT Is HEREBY ORDEREDthat the petition in Case No. 20-RC-6387 be,and it hereby is, dismissed.IT Is FURTHERORDEREDthat the certification issued in Case No. 20-RC-2157 be amended to read as follows.All electricians, electronic technicians, instrument and/or motorrepairmen, their leadermen, helpers, and/or apprentices employedto construct, install, repair, and/or maintain electrical equipmentby the members of the Pacific Coast Shipbuilders Association,excluding all other crafts and their related suberafts, all guards,watchmen, professional employees, clerical employees, and super-visors as defined in the Act.' shell Oil Company,116 NLRB 203;see alsoBethlehem Pacific Coast Steel Corp.,eto.,117 NLRB 579.8Although no one disputes the timeliness of Petitioner's request,the Employer and theIntervenor contend that Petitioner'swithdrawal from multiunion bargaining was notunequivocal because, in a subsequent letter to.the Employer,Petitioner stated that it wasnot withdrawing financial or other support to the Pacific Coast Metal Trades Council.We findno merit in this contention.The Petitioner's statement is not inconsistent withitswithdrawal,which the record establishes was unequivocal in all respects.6As previously indicated,there was no opposition to Petitioner's request to amend itspetition to reflect the present compositionof themultiemployer group.Furr's, Inc.andRetail Clerks International Association, LocalUnion No.462, AFL-CIO.Case No. 28--CA-1154.March 7, 1966DECISION AND ORDEROn July 14, 1965, Trial Examiner James T. Barker issued his Deci-sion in the above-entitled proceeding, finding that, the Respondent had157 NLRB No. 38.221-374-66-vol. 157-26